Citation Nr: 0714367	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-41 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to August 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2003, prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
a TDIU, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that a 
TDIU is not warranted.  Consequently, no effective date will 
be assigned, so the failure to provide notice with respect to 
that element of the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records, as well as records from the Social 
Security Administration (SSA).  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a) (2006).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

In assessing the evidence of record, it is important to note 
that the Global Assessment Functioning (GAF) score is based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co- workers)."  Id.


Analysis

The veteran's application for TDIU indicates that he worked 
as a forklift and machine operator until June 2001 and his 
medical records show that his highest level of education is 
tenth grade.  He is currently service-connected for 
schizophrenia and acne vulgaris with a  combined disability 
evaluation of 70 percent.  Thus, the veteran meets the 
minimum schedular criteria for a total rating based on 
unemployability as required by 38 C.F.R. § 4.16(a) (2006).  
The Board notes that the veteran does not contend that his 
service-connected acne vulgaris has impacted his ability to 
seek or maintain employment, nor is there any evidence 
indicating that the acne has any significant impact on the 
veteran's employability.  He is claming that his service-
connected schizophrenia has rendered him unable to secure 
substantially gainful employment.  

Medical records from the VA Medical Center (VAMC) in 
Providence show that the veteran has been consistently 
treated for schizophrenia, bipolar disorder, and pedophilia.  
Following the loss of his job in June 2001, the veteran's 
psychiatrist noted that the effects of his psychiatric 
illness on his job functioning were minimal.  The veteran 
consistently reported that he was seeking employment until 
May 2003 when he stated that he had given up on finding a 
job.  In November 2003, his psychiatrist noted that he had 
applied for disability benefits from the SSA and was 
technically unemployable.  His GAF scores ranged from 47 to 
60, consistent with moderate to serious symptoms.

The veteran was awarded SSA benefits in February 2004 with a 
primary diagnosis of back disorders and a secondary diagnosis 
of affective disorders.

In February 2004 the veteran was provided a VA psychiatric 
examination.  He reported that he was laid off from a 
previous job due to his pedophilia problem, and was laid off 
from his most recent employment because of a lack of work.  
Upon mental examination, the veteran was found to be 
cooperative with no evidence of motor abnormalities.  He 
denied having visual or tactile hallucinations, although he 
did report hearing voices in his head.  There was no evidence 
of an altered level of consciousness.  His concentration was 
unimpaired, but he did have some difficulty with math.  He 
denied obsessive thinking or compulsive behaviors.  His 
affect was flat and constricted.  He denied any current 
suicidal or homicidal ideation, but the examiner noted that 
the veteran had a history of two suicide attempts.  There was 
no impairment of his capacity to care for himself.  The 
veteran denied symptoms of a panic disorder but did describe 
experiencing manic periods.  The examiner found that the 
veteran had no problems with sitting, walking, driving, or 
doing housework, and he was able to do the shopping.  His 
interests and hobbies were limited to watching television, 
and his only social relationships were with his sisters and 
his mother.  The diagnoses were undifferentiated 
schizophrenia, in remission, rule out bipolar disorder, in 
remission, agoraphobia without panic attacks, and pedophilia.  
A GAF score of 50, consistent with serious symptoms, was 
assigned.  

With respect to the veteran's employability, the examiner 
concluded that the veteran's service-connected schizophrenia 
appeared to be in remission and with appropriate medication 
his agoraphobia could be controlled.  The veteran should 
therefore be able to engage in sedentary, assembly-type 
employment of the kind he performed prior to his being laid-
off due to his pedophilia conviction.

The medical evidence of record does not establish that the 
veteran's service-connected schizophrenia is of sufficient 
severity to produce unemployability.  In this regard, the 
Board notes the opinion of the February 2004 VA examiner who 
found that the veteran's service-connected schizophrenia was 
in remission, and with medication to control his agoraphobia, 
he should be able to engage in employment similar to the type 
he previously performed.  While the veteran's representative 
has argued that TDIU benefits are appropriate as the veteran 
may not take medication to control his agoraphobia, the Board 
notes that the veteran is not service-connected for 
agoraphobia so the impairment associated with agoraphobia is 
not for consideration in the determination concerning 
unemployability.  Van Hoose, 4 Vet. App. at 363; see also 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).  Similarly, although the veteran's 
psychiatrist noted that he was technically unemployable in 
November 2003, this opinion was based on the severity of all 
the veteran's disabilities and not just his service-connected 
schizophrenia and acne.  In addition, the Board notes that 
while the veteran last worked in June 2001, he was laid off 
due to the unavailability of work and not due to symptoms 
from his service-connected schizophrenia.  Finally, the 
veteran's GAF scores from the VAMC and VA examiner have 
reflected only moderate to serious impairment in occupational 
functioning, and there is no medical evidence that his 
service-connected schizophrenia and acne are severe enough to 
render him unemployable.  

In summary, the evidence does not establish or suggest that 
the veteran's service-connected disabilities are sufficient 
by themselves to preclude him from obtaining or engaging in 
substantially gainful employment in a field consistent with 
his education and industrial background.  As a preponderance 
of the evidence is against the claim, the Board finds that a 
TDIU is not in order.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


